
	
		II
		110th CONGRESS
		1st Session
		S. 446
		IN THE SENATE OF THE UNITED STATES
		
			January 31, 2007
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to authorize
		  capitation grants to increase the number of nursing faculty and students, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nurse Education, Expansion, and
			 Development Act of 2007.
		2.FindingsThe Congress finds as follows:
			(1)While the Nurse
			 Reinvestment Act (Public Law 107–205) helped to increase applications to
			 schools of nursing by 125 percent, schools of nursing have been unable to
			 accommodate the influx of interested students because they have an insufficient
			 number of nurse educators. It is estimated that—
				(A)in the 2006–2007
			 school year—
					(i)66.6
			 percent of schools of nursing had from 1 to 18 vacant faculty positions;
			 and
					(ii)an
			 additional 16.7 percent of schools of nursing needed additional faculty, but
			 lacked the resources needed to add more positions; and
					(B)41,683 eligible
			 candidates were denied admission to schools of nursing in 2005, primarily due
			 to an insufficient number of faculty members.
				(2)A
			 growing number of nurses with doctoral degrees are choosing careers outside of
			 education. Over the last few years, 22.5 percent of doctoral nursing graduates
			 reported seeking employment outside the education profession.
			(3)In 2006 the
			 average age of nurse faculty at retirement is 63.1 years. With the average age
			 of doctorally-prepared nurse faculty at 54.7 years in 2005, a wave of
			 retirements is expected within the next 10 years.
			(4)Master’s and
			 doctoral programs in nursing are not producing a large enough pool of potential
			 nurse educators to meet the projected demand for nurses over the next 10 years.
			 While graduations from master’s and doctoral programs in nursing rose by 12.8
			 percent (or 1,369 graduates) and 13.1 percent (or 56 graduates), respectively,
			 in the 2005–2006 school year, projections still demonstrate a shortage of nurse
			 faculty. Given current trends, there will be at least 2,616 unfilled faculty
			 positions in 2012.
			(5)According to the
			 February 2004 Monthly Labor Review of the Bureau of Labor Statistics, more than
			 1,000,000 new and replacement nurses will be needed by 2012.
			3.Capitation grants
			 to increase the number of nursing faculty and students
			(a)GrantsPart
			 D of title VIII of the Public Health Service
			 Act (42 U.S.C. 296p) is amended by adding at the end the
			 following:
				
					832.Capitation
				grants
						(a)In
				GeneralFor the purpose described in subsection (b), the
				Secretary, acting through the Health Resources and Services Administration,
				shall award a grant each fiscal year in an amount determined in accordance with
				subsection (c) to each eligible school of nursing that submits an application
				in accordance with this section.
						(b)PurposeA
				funding agreement for a grant under this section is that the eligible school of
				nursing involved will expend the grant to increase the number of nursing
				faculty and students at the school, including by hiring new faculty, retaining
				current faculty, purchasing educational equipment and audiovisual laboratories,
				enhancing clinical laboratories, repairing and expanding infrastructure, or
				recruiting students.
						(c)Grant
				Computation
							(1)Amount per
				studentSubject to paragraph (2), the amount of a grant to an
				eligible school of nursing under this section for a fiscal year shall be the
				total of the following:
								(A)$1,800 for each
				full-time or part-time student who is enrolled at the school in a graduate
				program in nursing that—
									(i)leads to a
				master’s degree, a doctoral degree, or an equivalent degree; and
									(ii)prepares
				individuals to serve as faculty through additional course work in education and
				ensuring competency in an advanced practice area.
									(B)$1,405 for each
				full-time or part-time student who—
									(i)is enrolled at the school in a program in
				nursing leading to a bachelor of science degree, a bachelor of nursing degree,
				a graduate degree in nursing if such program does not meet the requirements of
				subparagraph (A), or an equivalent degree; and
									(ii)has not more than
				3 years of academic credits remaining in the program.
									(C)$966 for each
				full-time or part-time student who is enrolled at the school in a program in
				nursing leading to an associate degree in nursing or an equivalent
				degree.
								(2)LimitationIn
				calculating the amount of a grant to a school under paragraph (1), the
				Secretary may not make a payment with respect to a particular student—
								(A)for more than 2
				fiscal years in the case of a student described in paragraph (1)(A) who is
				enrolled in a graduate program in nursing leading to a master’s degree or an
				equivalent degree;
								(B)for more than 4
				fiscal years in the case of a student described in paragraph (1)(A) who is
				enrolled in a graduate program in nursing leading to a doctoral degree or an
				equivalent degree;
								(C)for more than 3
				fiscal years in the case of a student described in paragraph (1)(B); or
								(D)for more than 2
				fiscal years in the case of a student described in paragraph (1)(C).
								(d)EligibilityFor
				purposes of this section, the term eligible school of nursing
				means a school of nursing that—
							(1)is accredited by a
				nursing accrediting agency recognized by the Secretary of Education;
							(2)has a passage rate
				on the National Council Licensure Examination for Registered Nurses of not less
				than 80 percent for each of the 3 school years preceding submission of the
				grant application; and
							(3)has a graduation
				rate (based on the number of students in a class who graduate relative to, for
				a baccalaureate program, the number of students who were enrolled in the class
				at the beginning of junior year or, for an associate degree program, the number
				of students who were enrolled in the class at the end of the first year) of not
				less than 80 percent for each of the 3 school years preceding submission of the
				grant application.
							(e)RequirementsThe
				Secretary may award a grant under this section to an eligible school of nursing
				only if the school gives assurances satisfactory to the Secretary that, for
				each school year for which the grant is awarded, the school will comply with
				the following:
							(1)The school will
				maintain a passage rate on the National Council Licensure Examination for
				Registered Nurses of not less than 80 percent.
							(2)The school will
				maintain a graduation rate (as described in subsection (d)(3)) of not less than
				80 percent.
							(3)(A)Subject to subparagraphs
				(B) and (C), the first-year enrollment of full-time nursing students in the
				school will exceed such enrollment for the preceding school year by 5 percent
				or 5 students, whichever is greater.
								(B)Subparagraph (A) does not apply to the
				first school year for which a school receives a grant under this
				section.
								(C)With respect to any school year, the
				Secretary may waive application of subparagraph (A) if—
									(i)the physical facilities at the
				school involved limit the school from enrolling additional students; or
									(ii)the school has increased
				enrollment in the school (as described in subparagraph (A)) for each of the 2
				preceding school years.
									(4)Not later than 1
				year after receipt of the grant, the school will formulate and implement a plan
				to accomplish at least 2 of the following:
								(A)Establishing or
				significantly expanding an accelerated baccalaureate degree nursing program
				designed to graduate new nurses in 12 to 18 months.
								(B)Establishing
				cooperative intradisciplinary education among schools of nursing with a view
				toward shared use of technological resources, including information
				technology.
								(C)Establishing
				cooperative interdisciplinary training between schools of nursing and schools
				of allied health, medicine, dentistry, osteopathy, optometry, podiatry,
				pharmacy, public health, or veterinary medicine, including training for the use
				of the interdisciplinary team approach to the delivery of health
				services.
								(D)Integrating core
				competencies on evidence-based practice, quality improvements, and
				patient-centered care.
								(E)Increasing
				admissions, enrollment, and retention of qualified individuals who are
				financially disadvantaged.
								(F)Increasing
				enrollment of minority and diverse student populations.
								(G)Increasing
				enrollment of new graduate baccalaureate nursing students in graduate programs
				that educate nurse faculty members.
								(H)Developing
				post-baccalaureate residency programs to prepare nurses for practice in
				specialty areas where nursing shortages are most severe.
								(I)Increasing
				integration of geriatric content into the core curriculum.
								(J)Partnering with
				economically disadvantaged communities to provide nursing education.
								(K)Expanding the
				ability of nurse managed health centers to provide clinical education training
				sites to nursing students.
								(5)The school will
				submit an annual report to the Secretary that includes updated information on
				the school with respect to student enrollment, student retention, graduation
				rates, passage rates on the National Council Licensure Examination for
				Registered Nurses, the number of graduates employed as nursing faculty or
				nursing care providers within 12 months of graduation, and the number of
				students who are accepted into graduate programs for further nursing
				education.
							(6)The school will
				allow the Secretary to make on-site inspections, and will comply with the
				Secretary’s requests for information, to determine the extent to which the
				school is complying with the requirements of this section.
							(f)Reports to
				CongressThe Secretary shall evaluate the results of grants under
				this section and submit to the Congress—
							(1)not later than 18
				months after the date of the enactment of this section, an interim report on
				such results; and
							(2)not later than the
				end of fiscal year 2010, a final report on such results.
							(g)ApplicationTo
				seek a grant under this section, a school nursing shall submit an application
				to the Secretary at such time, in such manner, and containing such information
				and assurances as the Secretary may require.
						(h)Authorization of
				Appropriations
							(1)In
				generalFor the costs of carrying out this section (except the
				costs described in paragraph (2)), there are authorized to be appropriated
				$75,000,000 for fiscal year 2008, $85,000,000 for fiscal year 2009, and
				$95,000,000 for fiscal year 2010.
							(2)Administrative
				costsFor the costs of administering this section, including the
				costs of evaluating the results of grants and submitting reports to the
				Congress, there are authorized to be appropriated such sums as may be necessary
				for each of fiscal years 2008, 2009, and
				2010.
							.
			(b)GAO
			 Study
				(1)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the Comptroller General of the United States shall conduct a study
			 and submit a report to the Congress on ways to increase participation in the
			 nurse faculty profession.
				(2)Contents of
			 reportThe report required by paragraph (1) shall include the
			 following:
					(A)A discussion of
			 the master’s degree and doctoral degree programs that are successful in placing
			 graduates as faculty in schools of nursing.
					(B)An examination of
			 compensation disparities throughout the nursing profession and compensation
			 disparities between higher education instructional faculty generally and higher
			 education instructional nursing faculty.
					
